DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (4,402,438) in view of Cheever et al. (5,476,019) and Speicher (4,867,381).
Regarding claim 1, Gregory shows a control apparatus (70) for a broadcast spreader (10), the broadcast spreader including a base (fig 1) having a plurality of wheels (20, 22) mounted thereon, the control apparatus-comprising: a handle portion (30, 50) coupled to the base enabling a user to push the broadcast spreader, the handle portion having a handle axis (axis through 50 that is parallel to the ground) passing longitudinally therethrough generally parallel to a surface upon which the wheels rest (col 3, lines 21-23); a gate adjustment dial (70) mounted on the handle portion, wherein rotation of the gate adjustment dial in a first direction causes an increase in a current maximum discharge rate of the spreader and rotation of the gate adjustment dial in a second direction causes a decrease in the current maximum discharge rate of the spreader (col 4, lines 8-25), but fails to disclose that the adjustment dial has a rotational axis that is coaxial with the handle axis.
However, Cheever et al. teaches a rotatable handgrip actuating system that allows the user to actuate a cable actuated device without removing their ands from a handle. The handgrip actuating system including an adjustment dial (18)  the adjustment dial has a rotational axis that is coaxial with the handle axis (12) that it is mounted on.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the adjustment dial 70 of Gregory with the rotatable handgrip system of Cheever et al. and have it mounted to the handle axis 50, to control the delivery rate of Gregory, in order for the user to be able to control the spreader delivery rate without moving their hands from the handle 50 and provide protection for the handle as well as a mechanical advantage as taught by Cheever et al. ( col 1, lines 12-15, col 2, lines 32-40). 
The above combination does teach a gate actuation device (58, 54) but fails to teach a gate actuation lever, wherein the gate actuation lever is positioned on a different side of the handle portion than the gate adjustment dial relative to an imaginary plane that bisects the handle portion across the handle axis.
However, Speicher teaches a similar broadcast spreader that includes a lever (96) as the gate actuation device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lever of Speicher as the gate actuation device in the above combination, in order to make it easier for the user to actuate the gate.
Additionally, it would it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to position the gate actuation lever on a different side of the handle portion than the gate adjustment dial relative to an imaginary plane that bisects the handle portion across the handle axis, in order to allow the user to control the gate actuation lever with one hand while also controlling the  gate adjustment dial with the other hand. Additionally, since the applicant has not provided any reasons to why the lever has to be on the opposite side as the dial,  placing the lever on the opposite side of the handle as the dial would be an obvious design choice since the dial is already on one side, the lever would therefore most likely go on the other side of the handle.
Regarding claim 2,  a connecting portion (60 of Gregory) having a first end coupled with the base and a second end coupled with the handle portion, the handle portion being generally perpendicular to the connecting portion (at least a portion of 60 is perpendicular to the axis of 50 where the dial of Cheever is located) .  
Regarding claim 3,  wherein operation of the gate actuation lever in a first direction causes an increase in a discharge rate of the spreader and operation of the gate actuation lever in a second direction causes a decrease in the discharge rate of the spreader (that is how the lever of Speicher works).
Regarding claim 4,  the gate adjustment dial controls a maximum amount by which the gate actuation lever may increase the discharge rate of the spreader (this is true in the above combination).
  Regarding claim 5,  further comprising a cam (72 of Cheever), wherein rotation of the gate adjustment dial causes a rotation of the cam, and wherein further the cam controls a 7Attorney Docket No. 072031.59US7 maximum amount by which the gate actuation lever may increase the discharge rate of the spreader (this is true in the above combination).  
Regarding claim 6,  comprising: a traveler (60, Gregory) coupled with the gate actuation lever, wherein operation of the gate actuation lever causes a linear movement of the traveler, wherein the cam includes a cam surface, and wherein operation of the gate actuation lever in the first direction causes the discharge rate of the spreader to increase until the traveler abuts the cam surface (this is how the above combination will work).  
Regarding claim 7,  the cam has a cam axis (fig 3B, Cheever) about which the cam rotates and the cam surface has a varying radius relative to the cam axis (fig 3B, Cheever), wherein further rotation of the gate adjustment dial in the first direction causes the radius to decrease at a point along the cam surface that is in line with a direction of travel of the traveler, and wherein further rotation of the gate adjustment dial in the second direction causes the radius to increase at the point along the cam surface that is in line with the direction of travel of the traveler (the above combination will work in this manor).  
Regarding claim 8, Gregory as modified above shows all aspects of the applicant’s invention as in claim 1 including a deflector adjustment device, wherein operation of the deflector adjustment device in a first direction causes a deflector (65) of the spreader to rise, and operation of the deflector adjustment lever in a second direction causes the deflector to lower, but fails to disclose that the deflector adjustment device is a lever.
However, Speicher teaches a similar broadcast spreader that includes a lever (96) as the deflector adjustment device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lever of Speicher as the deflector adjustment device in the above combination, in order to make it easier for the user to adjust the deflector.
Regarding claim 9, the above combination does not teach that the deflector adjustment lever is positioned on a same side of the handle portion as the gate adjustment dial relative to an imaginary plane that bisects the handle portion across the axis.
However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the deflector adjustment lever on a same side of the handle portion as the gate adjustment dial relative to an imaginary plane that bisects the handle portion across the axis as matter of obvious design choice. Additionally, this placement of the deflector adjustment lever will allow the user to control both the deflector adjustment lever and the gate adjustment dial with a single hand if the user only has a single hand.
Regarding claim 10, the handle portion comprises a first handle for a first hand and a second handle for a second hand (fig 1 Gregory element 50). In the above combination, the gate adjustment dial is mounted on the first handle portion and the gate actuation member is adjacent to the second handle portion. The claims says that the gate activation lever must be adjacent to the second handle portion, if the gate activation lever is on the same side of the handle as the gate adjustment dial it is adjacent to the second handle portion and if the gate activation lever is on the other side of the handle as the gate adjustment dial it is also adjacent to the second handle portion.

Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive. 
With regard to the applicants first argument, the examiner notes that the above rejection addresses the applicants concern. 

With regard to the applicant’s second argument, the examiner notes that adding the dial on the handle of Cheever to the device of Gregory would solve a problem of  allowing the user to be able to control the spreader delivery rate without moving their hands from the handle and provide protection for the handle as well as a mechanical advantage as taught by Cheever et al. ( col 1, lines 12-15, col 2, lines 32-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/28/2022